DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 22, 2022. Claims 1, 11, 19, and 20 are amended.
The applicant contends that the cited prior art fails to disclose the new material recited in each of independent claims 1, 11, and 19 – namely, a vertically extending sidewall that moves from below the substrate loading level to above the substrate loading level (p. 7). 
In response, the examiner notes that the new material codifying this feature raises substantial 112 issues, elaborated below. Further, Figure 1 of Pavone shows a reaction chamber having upper (14) and lower (20) portions, whereby the lower portion alternates between a lowered, substrate transfer position and a raised, processing position. The lower portion (20) includes a vertical side that may be taken as the claimed “vertically extending sidewall.” 
Similarly, Akae provides a reaction chamber comprising a vertical sidewall (97) which shifts below and above the substrate loading port (76) to either receive or process a substrate, respectively (Figs. 4-5).
The rejections are maintained.
Claim Objections
Claims 10 and 18 are objected to for grammatical reasons. For each claim, the examiner requests that the suggested abbreviations be placed within parentheses. For instance: …the apparatus is an atomic layer deposition (ALD) apparatus, or a chemical vapor deposition (CVD) apparatus.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The fourth paragraph of claim 1 specifies “a moving element comprising a bellows,” and then later clarifies that the moving element also “forms part of the exhaust line,” whereby “a length of the exhaust line changes when the reaction chamber is moved up-and-down.” The relationship among the moving element, exhaust line, and bellows is indeterminate. The syntax seems to establish the bellows and exhaust line as separate features, but the description of the latter as changing in length clearly implicates the bellows, i.e., it is the bellows which change in length. Thus, it is unclear if the “exhaust line” and “bellows” 
Separately, the fourth paragraph of the claim specifies “moving the reaction chamber vertically,” but the new material of the fifth paragraph stipulates that the “reaction chamber has a vertically extending sidewall that moves…while the reaction chamber moves from the lowered position to the processing position.” This sequence is indeterminate, as it is unclear if: (1) Both the reaction chamber and the vertical sidewall move; or (2) The reaction chamber is stationary and only the vertical sidewall moves. Clarification is required. To advance prosecution, the examiner will provisionally assess the claim under scenario (2). The examiner suggests clarifying that the reaction chamber is formed as upper and lower portions, whereby the latter translates vertically to permit substrate loading.
Separately, the examiner prescribes reciting the feature of the “substrate holder” as its own paragraph so that it is clear this feature is a member of the reaction chamber which bears a substrate during processing. As it is presently recited, the holder may be construed as a transfer arm that is not even a permanent member of the reaction chamber. 
Separately, the penultimate paragraph stipulates that the exhaust line is “below one or more substrates or below the reaction chamber.” Given that substrate position is variable, e.g., during transfer the substrate doesn’t have a fixed location, it is improper to orient a fixed feature in relation to it. The examiner suggests specifying simply that the exhaust line is disposed below the reaction chamber.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the “moving element is a vacuum bellows.” Claim 1 has previously specified a bellows, and it is unclear if the vacuum bellows of claim 7 further clarifies the bellows of claim 1 or establishes a second bellows. Clarification is required. To advance prosecution, the examiner will interpret claim 7 as clarifying that the bellows of claim 1 is a vacuum bellows. 
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite. The first line of this claim reads, “comprising inactive gas in-feed into the outer chamber…” For this statement to be sensible, “in-feed” has to function as a verb, but it is not a verb. Further, “feed” is of the wrong tense. The examiner suggests: comprising an inactive gas fed into the outer chamber…. 
Further, the final line of claim 9 reads, “…and outlet of the inactive gas from the intermediate space.” This statement is grammatically incomprehensible. The examiner suggests: …and evacuated from the intermediate space. 
Claim 11 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. The third paragraph of the claim specifies “moving the reaction chamber vertically,” but the new material of the fourth paragraph stipulates that the 
Separately, the relationship among the element, exhaust line, and bellows is indeterminate. The syntax seems to establish the bellows and exhaust line as separate features, but the description of the latter as changing in length clearly implicates the bellows, i.e., it is the bellows which change in length. Thus, it is unclear if the “exhaust line” and “bellows” denote the same or different features. Further, the bellows is specified as being “connected between the reaction chamber and the outer chamber,” yet the exhaust line may simply be below “one or more substrates.” If the bellows and exhaust line constitute the same entity, descriptions of their respective positions ought to be commensurate. The examiner suggests removing the feature of the “element” and simply reciting the “exhaust line” and “bellows” as necessary. Further, the act of changing length ought to be attributed to the bellows.
Separately, the last line of the third paragraph stipulates that the exhaust line is “below the substrate or below the reaction chamber.” Given that substrate position is variable, e.g., during transfer the substrate doesn’t have a fixed location, it is improper to orient a fixed feature in relation to it. The examiner suggests specifying simply that the exhaust line is disposed below the reaction chamber.
Separately, the third paragraph of claim 11 refers to “the…cleaning reactor,” but this term lacks antecedent basis. Correction is required.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims continue to refer to the movement of the reaction chamber, but in view of the clarifying amendments to independent claim 11, it is unclear if movement should be attributed to the “vertically extending sidewall” or to the entirety of the reactor. Clarification is required. To advance prosecution, the examiner will assess the claims understanding the sidewall to move rather than the entire reactor.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that the “bellows is flexible and forms a gastight seal.” Independent claim 11, however, attributes the aspect of gastightness to the “element” – it is unclear if both the bellows and the element are gastight, or if only the bellows portion is gastight. Clarification is required. The examiner suggests an amendment to claim 11 clarifying that the bellows constitute the gastight sidewalls and the subsequent cancellation of claim 15. 
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite. The third paragraph of this claim specifies moving “reaction chamber vertically,” but the fourth paragraph stipulates that the “reaction chamber has a vertically extending sidewall that moves…while the reaction chamber moves from the lowered position to the processing position.” This 
Separately, the relationship among the element, exhaust line, and bellows is indeterminate. The syntax seems to establish the bellows and exhaust line as separate features, but the description of the latter as changing in length clearly implicates the bellows, i.e., it is the bellows which change in length. Thus, it is unclear if the “exhaust line” and “bellows” denote the same or different features. Further, the bellows is specified as being “connected between the reaction chamber and the outer chamber,” yet the exhaust line may simply be below “one or more substrates.” If the bellows and exhaust line constitute the same entity, descriptions of their respective positions ought to be commensurate. The examiner suggests removing the feature of the “element” and simply reciting the “exhaust line” and “bellows” as necessary. Further, the act of changing length ought to be attributed to the bellows.
Separately, the last line of the third paragraph stipulates that the exhaust line is “below the substrate or below the reaction chamber.” Given that substrate position is variable, e.g., during transfer the substrate doesn’t have a fixed location, it is improper to orient a fixed feature in relation to it. The examiner suggests specifying simply that the exhaust line is disposed below the reaction chamber.
Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim reads, “wherein the apparatus forms a part of the exhaust line inside the moving element.” This syntax is incorrect, as the apparatus did not construct itself, i.e., the apparatus does not “form” parts of itself. Secondly, it is unclear how the exhaust line can be “inside the moving element” given that said exhaust line constitutes said element, i.e., they are coextensive. By specifying that the exhaust line is inside the element, it is implied that there are two distinct structures, which is incorrect. Clarification is required. To advance prosecution, the examiner will interpret the boundaries of the exhaust line and moving element as being coextensive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
s 1-4, 7-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Pavone et al., US 4,439,261, in view of Akae et al., US 2010/0136773.
Claims 1, 7, 11, 15, 19-22: Pavone discloses a cleaning apparatus comprising a reaction chamber (14, 15) disposed within an outer chamber (10) so as to form a “double chamber structure” (Fig. 1). The reaction chamber (14, 15) moves between a processing position, as shown by Figure 1, and a lowered positioned for loading substrates onto a substrate holder (15), as shown by Figure 2. Pavone also provides a bellows (24) below the reaction chamber, but they do not form “part of the exhaust line” (4, 25-31). Rather, an exhaust outlet (12) is disposed adjacent the bellows (3, 45-60).
Alternatively, Akae demonstrates that it is known to remove effluents through a bellows structure. Figure 4 delineates an annular gap (75a) and a hollow portion formed inside a bellows (85) which, together, constitutes an exhaust path leading to the chamber’s processing space (71). An exhaust valve (136) withdraws gas through this path via an exhaust port (134) disposed beneath said bellows [0113]. It would have been obvious to integrate this exhaust mechanism within Pavone’s system to achieve the predictable result of evacuating gas from the reaction chamber via the bellows. Necessarily, by coupling a pump to the chamber base within the perimeter of the bellows, said bellows form a part of an exhaust line below the reaction chamber, as the claim requires. 
Subsequent this modification, because the bellows structure the exhaust line, as the former will contract and expand with the fall and rise of the reaction chamber, the “length of the exhaust line changes.” 
Claims 2-3, 12-13: Via a downward movement of Pavone’s reaction chamber, a loading opening forms between the bottom surface of the reaction chamber and an upper stationary part (14) to which the reaction chamber couples.
Claims 4, 14: Pavone forms a loading port (11) at the side of the outer chamber (10). 
Claim 8: Pavone generates heat via the supply of RF power. 
Claim 9: Pavone’s operator can provide an inactive gas to the intermediate space, whereby port 12 may be used as the outlet of the inactive gas – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 10, 18: Akae executes CVD [0001].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone in view of Akae, and in further view of Koshimizu et al., US 6,818,560.
Pavone is silent regarding the relative pressures of the intermediate and reaction spaces. In supplementation, Koshimizu establishes that it is known to provide higher pressures in the spaces adjacent to a process chamber so as to 
According to a Second Grounds of Rejection:
Claims 1-4, 7-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Kilpi et al., US 2014/0087093, in view of Pavone.
Figures 5 and 6 of Kilpi limn a deposition apparatus comprising a reaction chamber (335), a substrate holder (361), and a moving element (551) including a flexible bellows [0061-62]. Said moving element forms part of an exhaust line (305) below the reaction chamber so that fluid passes therethrough [0059]. Further, to enable substrate transfer, the moving element allows vertical movement of the reaction chamber between processing and loading positions [0063]. In this embodiment, the upper portion of the reaction chamber translates vertically while the lower portion remains fixed, so the loading position is actually a raised position, whereas the claim set names the loading position as “lowered.” Remedying the deficiency, however, is Pavone, who avails a bellows (24) to facilitate the vertical movement of the lower portion of a reaction chamber to shift between processing and loading positions (Figs. 1A-B). Concerning the relative separation of upper and lower reaction chamber portions to permit substrate transfer, the Office considers the movement of either portion to be equivalent for this purpose, whereby the selection of one or the other alternative would have been within the scope of ordinary skill. 
Lastly, Kilpi is silent regarding the matter of an outer chamber, but Pavone encloses the reaction chamber (14) with an outer one (10) to ensure the confinement of the processing environment when the processing chamber separates during substrate loading. As Kilpi shares this objective, it would have been obvious to the skilled artisan to environ the reaction chamber with a second, outer chamber. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpi in view of Pavone, and in further view of Koshimizu for the same reasons elaborated by the first grounds of rejection, above.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716